Citation Nr: 0704516	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  99-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 30, 1997, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active military duty from February 1968 
to June 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO) which, in pertinent part, granted service 
connection for PTSD, effective from September 30, 1997.

The Board in July 2002 remanded the case for a video 
conference hearing.  The veteran was informed by letter dated 
in February 2002 that his video conference hearing has been 
scheduled for March 11, 2003.  Later in February 2002 the 
veteran informed VA that he would prefer to decline his video 
conference hearing in lieu of waiting for a "member" of the 
Board [now "Veterans Law Judge"] to conduct a hearing at 
the RO (a "Travel Board" hearing).  By letter of March 2003 
the veteran was informed that such a Travel Board hearing was 
scheduled to take place on April 16, 2003.  A notation in the 
claims folders shows that the veteran failed to report for 
this scheduled hearing.  He also later informed VA in April 
2003 that he was unable to travel to the RO for a hearing.  
See VA Form 21-4138, dated April 24, 2003.  

In a July 2003 decision, the Board denied entitlement to an 
effective date prior to September 30, 1997, for a grant of 
service connection for PTSD.

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 2004 
Order, the Court granted a Joint Motion for Remand (Joint 
Motion), also dated in October 2004, vacating and remanding 
the July 2003 Board decision that denied the veteran's claim 
for an effective date prior to September 30, 1997, for the 
grant of service connection for PTSD.

In October 2005, the Board remanded the issue noted on the 
title page for further development consistent with the 
Court's order.


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for PTSD was received on April 25, 1995.  Adequate 
notice of an October 1995 denial of this claim was not 
provided.

2.  Adequate notice of a May 1998 RO decision granting 
service connection for PTSD, and establishing a September 30, 
1997, effective date for service connection for that disorder 
was provided.

3.  Neither a clear diagnosis of PTSD supporting a claim of 
entitlement to service connection, nor a diagnosis consistent 
with the provisions of 38 C.F.R. § 4.125(f) (2002) was 
established prior to September 30, 1997.


CONCLUSION OF LAW

An effective date for service connection for PTSD prior to 
September 30, 1997, is not warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 3.303, 3.400(b)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in the form of a September 2001 
letter and June 2006 supplemental statement of the case 
(SSOC), fulfills the provisions of 38 U.S.C.A. § 5103(a).

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to an earlier effective date, 
as well as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  ATD Corp.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In general, RO decisions which are unappealed become final. 
 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later controls.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The effective 
date for a grant of service connection on the basis of the 
receipt of new and material evidence following a final prior 
disallowance is the date of receipt of the application to 
reopen or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).

The veteran submitted an original claim for service 
connection including for PTSD in April 1995.  He was 
scheduled for an examination in September 1995 but failed to 
report for that examination.  Reports of contact with the 
veteran in September 1995 indicate that he did not timely 
receive notice of the examination because he was out of town 
and did not receive the notice until after the examination 
date.  The veteran then attempted to reschedule the 
examination in November 1995, but the RO informed him in 
September 1995 that examinations could not be scheduled that 
far in advance.  In October 1995, the RO issued a letter to 
the veteran informing him that his claim was being 
administratively denied due to an absence of sufficient 
evidence to adjudicate the claim.  The RO asked the veteran 
to contact the RO and submit the enclosed VA Form 21-4138 to 
schedule another examination, at which time his claim would 
be reconsidered.

Notably, however, the RO's October 1995 administrative denial 
letter did not provide the appellant with notice of his 
appellate rights.  A notice of decision affecting a veteran's 
claim must include notice of appellate rights, to include 
notice of the right to a hearing on the issue, notice of the 
right to representation, notice of the right to appeal the 
decision, and notice of the necessary procedures and time 
limits to initiate an appeal of the decision.  38 C.F.R. 
§ 3.103(b) (2006).  Accordingly, while there is a time limit 
for filing a notice of disagreement following a RO decision, 
the failure to provide complete notice of denial, to include 
notice of appellate rights, tolls the period for filing a 
notice of disagreement.  See 38 C.F.R. § 20.302 (2006); Hauck 
v. Brown, 6 Vet. App. 518, 519 (1994) (failure to provide 
notification of denial tolls the period to file a notice of 
disagreement).

Hence, the period for filing a notice of disagreement, and 
the finality of the October 1995 RO decision, were 
effectively tolled until complete notice of denial, to 
include notice of appellate rights, was provided.  The 
veteran was not provided notice of appellate rights until he 
was issued the subsequent rating action in May 1998 granting 
service connection for PTSD.  Because there was no final 
denial prior to May 1998, the date of claim becomes the date 
of receipt of the original claim, April 25, 1995.  Further, 
the question on appeal, regarding the correct effective date 
to grant entitlement to service connection for PTSD, is at 
what date did entitlement arise, either contemporaneous to or 
subsequent to the prior date of receipt of claim for service 
connection for PTSD.  As noted above, the effective date for 
service connection for PTSD is the later of the date of claim 
or the date entitlement arose.  38 C.F.R. §§ 3.400(b)(2).

The Board notes at this juncture that the October 2004 Joint 
Motion indicated that while the RO had denied the veteran's 
claim for an earlier effective date on the ground that by law 
he was not entitled to an effective date earlier than 
September 30, 1997, the date on which he allegedly 
"reopened" his claim for service connection for PTSD, the 
Board had adjudicated the claim on a different basis than the 
RO.  See page five of Joint Motion.  The Joint Motion found 
that the Board in July 2003 had determined that the RO had 
erred in concluding that the veteran had filed a "reopened" 
claim on September 30, 1997, and that the Board found that 
the merits of the evidence did not establish that the veteran 
was entitled to service connection for PTSD prior to 
September 30, 1997.  The Joint Motion further found that the 
Board did not address whether the veteran was prejudiced by 
the Board's adjudication on the merits of the earlier 
effective date claim.  Id.  At this juncture, however, in 
light of the October 2005 remand, in light of VA's completion 
of the development ordered by the Court in October 2004; and 
in light of the de novo merits based review conducted by the 
RO in June 2006, the Board finds that any prejudice has been 
cured, and no error is presented by the Board addressing the 
merits of this claim.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The veteran is currently service connected for PTSD effective 
from September 30, 1997, which was the date of receipt of the 
veteran's request to "reopen" his claim for service 
connection for PTSD.  For the appealed earlier effective date 
claim, the Board will therefore only look to the evidentiary 
record for a basis of granting an effective date prior to 
September 30, 1997.

The claims folder contains VA treatment records from 
Fayetteville and Salisbury VA Medical Centers (VAMC's) 
beginning from January 1984.  These records show treatment 
for various disabilities including alcohol dependence, a 
seizure disorder associated with that alcoholism, and various 
other ailments also associated with chronic alcoholism 
(alcoholic peripheral neuropathy, alcoholic gastritis, 
cirrhosis of the liver, diverticulosis).  As will be 
discussed in greater depth below, the records dated prior to 
September 30, 1997 do not, however, include a medical 
diagnosis of PTSD based on psychiatric treatment, testing, or 
examination which meets the requirements of 38 C.F.R. 
§ 4.125(f), or which constituted a clear diagnosis under the 
provisions of 38 C.F.R. § 4.125.

The veteran underwent VA hospitalization in November 1984 for 
complaints of total body "shakiness," including 
particularly the hands, crying spells and insomnia for the 
prior two weeks.  He admitted to past heavy alcohol use until 
April 1984.  Initial psychiatric diagnoses included rule out 
moderate dysthymic mood disorder, rule out alcohol abuse and 
alcohol-induced shakes, and dysphoric mood with crying and 
labile affect.  During the hospitalization, the veteran was 
treated with Librium for his shakes and nervousness.  In a 
closing summary by a clinical social worker, it was noted 
that the veteran had begun to complain of "nightmares and 
flashbacks" after befriending a fellow Vietnam veteran. 
 Notably, however, when questioned about the occurrences the 
veteran was vague, nondescript, and inconsistent.  It was 
concluded that a diagnosis of PTSD did not appear to be 
appropriate.

A November 1984 request by the veteran for relaxation 
therapy, a medical professional noted that the veteran had no 
previous history of flashbacks or nightmares, but complained 
of developing frequent Vietnam flashbacks and nightmares 
during the hospitalization.

In a November "1986" VA discharge note (in the form of a 
progress note) following hospitalization for mental or 
emotional problems possibly associated with alcoholism or 
secondary effects of alcoholism, the veteran was noted to 
have told inconsistent Vietnam stories.  The Board observes 
that it appears that the VA medical provider who completed 
the progress note inadvertently wrote "1986" rather than 
"1984."  The consensus among the staff was that it was 
doubtful that a diagnosis of a post-Vietnam stress disorder 
was warranted.  Psychological testing revealed possible 
malingering.  Diagnoses in that discharge note included 
adjustment disorder of adulthood with mild depression and 
anxiety, history of alcohol and drug abuse, and antisocial 
personality disorder.

A June 1993 VA medical certificate lists PTSD as part of the 
appellant's medical history.  The certificate also notes the 
appellant's pending claim of entitlement to service 
connection.  A psychiatric examination was not, however, 
performed, and no explanation was proffered explaining how 
the diagnostic criteria for PTSD under the American 
Psychiatric ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM) were met.  See 38 C.F.R. § 4.125.

In a July 1993 VA ambulatory encounter record, the veteran 
was noted to be followed up for prescription refills for 
Dilantin and Zantac.  A brief general and psychiatric 
evaluation was conducted, with the veteran in no apparent 
distress, alert and oriented times three, without despair, 
and ambulating and conversing well.  He presented with no new 
complaints.  Nonetheless, noted diagnoses included PTSD with 
bipolar disorder.  Because the findings reported did not 
support a diagnosis of PTSD under the DSM -- that is, the 
July 1993 report did not discuss any purported stressor, it 
did not discuss the veteran suffering from either recurrent 
intrusive recollections of any stressor or recurrent 
distressing stressor related dreams, and because it did not 
discuss evidence that the appellant felt that the traumatic 
event was recurring -- the Board can only assume that PTSD 
was listed as a diagnosis based on the appellant's self- 
report or based on prior references in the medical record, in 
keeping with the claimant's personal prior and subsequent 
references to PTSD in reference to a claim for benefits. 
 Accordingly, the Board concludes that the July 1993 report 
did not constitute a medical diagnosis of PTSD.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence". . . and cannot 
enjoy the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)).

In a November 1993 VA ambulatory encounter record for 
treatment of a seizure disorder, the veteran was noted to 
have complained of neuropathy in the arms and legs.  The 
veteran addressed his claim of entitlement to service 
connection for PTSD.  The examiner made no diagnoses 
regarding psychiatric disability, only noting a questionable 
diagnosis of PTSD.

In a brief VA outpatient treatment visit in April 1994 it was 
again noted that the veteran was seeking service connection 
for PTSD.  No psychiatric evaluation was made, though a 
prescription for Zoloft was continued and the veteran was 
counseled regarding alcohol use.

VA mental health clinic treatment records in June 1993, 
October 1993, March 1994, August 1994, February 1995, 
reference diagnoses of mild depression, dysthymia, mild 
anxiety, or adjustment disorder, but do not include a 
diagnosis of PTSD.

An April 1995 mobile clinic record references a diagnosis of 
PTSD as well as manic-depressive disorder with suicidal 
tendencies, and a seizure disorder possibly alcohol-induced. 
 PTSD was not, however, diagnosed at that time.  Thus, once 
again, listing PTSD as a diagnosis appears to have been based 
on the veteran's own report or on notations in prior records 
which were themselves likely to have been based on his self- 
report.  Again, they are thus not cognizable medical evidence 
to support the claim.  LeShore.  The only psychiatric 
diagnosis made by the medical profession on that visit was 
dysthymic disorder.

No medical records dated prior to September 30, 1997, include 
a diagnosis of PTSD or any similar diagnosis related military 
service, such as post-Vietnam syndrome or post-traumatic 
syndrome or shell shock.  The veteran's service medical 
record is negative for treatment of psychiatric disability.

While the veteran was diagnosed with PTSD upon VA examination 
for compensation purposes in January 1998, the Board finds no 
competent medical evidence supporting a diagnosis of this 
disability prior to that examination, and hence none prior to 
September 30, 1997, which is the current effective date of 
service connection for PTSD.

The October 2004 Joint Motion also found that the Board [in 
conjunction with its July 2003 decision] should have 
"obtained a medical opinion as to whether [the veteran] 
suffered from PTSD prior to September 30, 1997."  Pursuant 
to the Board's October 2005 remand, such medical opinions 
were sought.

Two separate medical reports, both dated in November 2005, 
and completed by a VA psychologist and a VA psychiatrist, 
have been associated with the record.  Each medical 
specialist noted on their respective report that the 
veteran's claims file had been reviewed.  Review of the 
report completed by the VA psychologist showed that he 
indicated that the only way that an earlier diagnosis of PTSD 
(earlier than September 30, 1997) could be made would be if 
there was clear documentation of sufficient behaviors and 
symptoms that would meet "DSM criteria" at the time of the 
PTSD, and but for some reason did not lead to this diagnosis 
at the time these behaviors were documented.  He opined that 
there was no evidence in the record to identify sufficient 
symptoms, and, in fact, there were comments that a diagnosis 
of PTSD would be inappropriate.  He therefore opined that "I 
cannot indicate that [the veteran] met criteria for PTSD 
prior to September 30, 1997."  

Review of the report prepared by the VA psychiatrist includes 
similar findings.  In pertinent part, the informing medical 
professional opined that there is no sufficient evidence that 
the veteran met the DSM criteria for PTSD prior to 1997 
despite multiple psychiatric admissions and multiple 
outpatient visits.  The psychiatrist added that there was no 
evidence to show that the veteran subjectively complained 
about PTSD symptoms, or that the symptoms of PTSD were 
objectively observed and treated.  

Accordingly, in light of all of the evidence of record, and, 
based upon the two opinions supplied in 2005 by VA mental 
health professionals, the Board finds that the preponderance 
of the evidence is against finding entitlement to an 
effective date prior to September 30, 1997, for service 
connection for PTSD.  The extensive medical record does not 
contain any competent medical opinion to the contrary.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date earlier prior to September 
30, 1997, for a grant of service connection for PTSD is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


